In a proceeding pursuant to CPLR article 78, inter alia, to compel the reinstatement of petitioner-appellant as a reading consultant, the appeal is from a judgment of the Supreme Court, Nassau County, dated January 3, 1977, which dismissed the petition as moot. Judgment reversed, on the law, with $50 costs and disbursements payable to petitioner by the respondent board of education, and proceeding remanded to Special Term for further proceedings consistent herewith. On May 6, 1976 petitioner commenced this proceeding, inter alia, to vacate the respondent board of education’s notice of termination on the ground that there had been a failure to credit her with two years of teaching performed as a "reading consultant” at the junior high school level. On September 10, 1976 petitioner accepted a probationary appointment to the position of teacher of reading and is presently employed in that position. Based upon this development, Special Term dismissed the petition. Petitioner’s acceptance of the new teaching position did not render the dispute academic. She presently has neither the seniority nor the salary level to which she claims she is entitled. She cannot be faulted for taking whatever employment was available, presumably to sustain herself, while still seeking her tenure and seniority rights (see Matter of Robinson v Roosevelt Union Free School Dist., 57 AD2d 570). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.